DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5-12 remain pending, of which claims 1, 5, and 6 are independent.


Response to Arguments
The rejections of the Non-Final office action mailed 8/2/2021 have been overcome by the applicant's arguments and the Examiner's amendment (see below).


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jeffrey Gedeon (Reg. No. 57510), Attorney of Record, on 1/28/2022.
	The application has been amended (claims 1, 5, and 6) as follows:

of a plurality of members with CAD (Computer Aided Design), the design assistance system comprising a CPU (Central Processing Unit) configured: 
to receive specification of a position, which is on a three- dimensional coordinate system and input by a user, of an object, and to recognize an object existence area which is an existence area of the object on the three-dimensional coordinate system in accordance with the position of the object which has been specified by the user; 

initiating a 
to determine arrangement of the additional member in the guide position according to an input by the user; 
to recognize member existence areas which are respective existence areas of plurality of members including the additional member of which arrangement has been determined and composing a structure being different from the object on the three-dimensional coordinate system in accordance with an input by the user; 

to cause an output device to output information indicating that at least one of the members and the object interfere with each other, provided that the at least one of the members and the object have been determined to interfere with each other.

2-4. (Cancelled) 

5. (Currently amended) A non-transitory computer readable medium storing a program, the program causing a computer: 
to receive specification of a position, which is on a three-dimensional coordinate system and input by a user, of an object, and to recognize an object existence area which is an existence area of the object on the three- dimensional coordinate system in accordance with the position of the object which has been specified by the user; 

initiating a 

to determine arrangement of the additional member in the guide position according to an input by the user; 
to recognize member existence areas which are respective existence areas of plurality of members including the additional member of which arrangement has been determined and composing a structure being different from the object on the three-dimensional coordinate system in accordance with an input by the user; 
to determine presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area; and 
to cause an output device to output information indicating that at least one of the members and the object interfere with each other, provided that the at least one of the members and the object have been determined to interfere with each other.

6. (Currently amended) A design assistance method implemented by a computer comprising: 
receiving specification of a position, which is on a three-dimensional coordinate system and input by a user, of an object, and recognizing an object existence area which is an existence area of the object on the [[the]] three-dimensional coordinate system in accordance with the position of the object which has been specified by the user; 

initiating a 
arranging the additional member in the guide position on the three-dimensional coordinate system, and causing an image display unit to display an image of the additional member arranged in the guide position and an image of the object; 
determining arrangement of the additional member in the guide position according to an input by the user; 
recognizing member existence areas which are respective existence areas of plurality of members including the additional member of which arrangement has been determined and composing a structure being different from the object on the three-dimensional coordinate system in accordance with an input by the user; determining presence or absence of interference between each of the plurality of members and the object based on the member existence areas of the plurality of members and the object existence area; and 
causing an output device to output information indicating that at least one of the members and the object interfere with each other, provided that the at least one of the members and the object have been determined to interfere with each other.



8. (Previously presented) The design assistance system according to claim 1, wherein the CPU is configured to create structure data, which is CAD data of the structure, and order placement data including a user ID for identifying the user and a structure ID for identifying the structure based on information of the plurality of members.

9. (Previously presented) The design assistance system according to claim 1, wherein the CPU is configured to recognize the guide position based on a parameter related to the guide position input by the user.

10. (Previously presented) The design assistance system according to claim 1, wherein the CPU is configured to recognize an arrangement position of the member, in which absence of the interference between the member and the object is determined by the CPU, as the guide position.

11. (Previously presented) The design assistance system according to claim 1, wherein the CPU is configured to recognize a simplified outline which has a different shape from a shape of the  object, to recognize an existence area on the three-dimensional coordinate system, which is 

12. (Previously presented) The design assistance system according to claim 1, wherein the CPU is configured to recognize a simplified outline which has a different shape from a shape of the object, to recognize an existence area on the three-dimensional coordinate system which is determined based on a position and a posture of the simplified outline, as the object existence area, and to recognize a position of the additional member, for sticking the additional member to the simplified outline to arrange the additional member, as the guide position.


Allowable Subject Matter
Claim 1 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Takagaki (US2004/0145614) discloses software that integrates building, structural and equipment information into an integrated CAD system. The system performs interference checks and for problems between the different data sets. It flags the potential conflicts and can indicate that an equipment piece may interfere with a building member to have the designer correct the possible error. This approach aids in the construction process by improving the estimation and execution stages.

Steffey (US2002/0l 70192) discloses a CAD system integrated with coordinate measurement machines. ([0002]). Steffey also discloses including tracking users via user ids for future access and authorization. 
However, these references taken either together or in combination with the prior art of record fail to disclose limitations, including:
Claims 1, 5, and 6: initiating a member arranging process and the object is positioned in the position specified on the three-dimensional coordinate system, a position for surrounding the object or a position for sticking to the object as a guide position, which is a candidate arrangement position of an additional member to be newly arranged, based on the object existence area; to arrange the additional member in the guide position on the three- dimensional coordinate system, and to cause an image display unit to display an image of the additional member arranged in the guide position and an image of the object; to determine arrangement of the additional member in the guide position according to an input by the user; to recognize member existence areas which are respective existence areas of plurality of members including the additional member of which arrangement has been determined and composing a structure being different from the object on the three-dimensional coordinate system in accordance with an input by the user” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/STEVEN W CRABB/Examiner, Art Unit 2148